BRITT, Judge.
Petitioner’s sole exception is to the signing and entry of Judge McKinnon’s judgment.
An exception to the signing and the entry of the judgment presents the question of whether error of law appears on the face of the record proper, which includes whether the facts found or admitted support the judgment and whether the judgment is regular in form, but the exception does not present for review the findings of fact or the sufficiency of the evidence to support them. Hall v. Board of Elections, 280 N.C. 600, 187 S.E. 2d 52 (1972) ; Sternberger v. Tannenbaum, 273 N.C. 658, 161 S.E. 2d 116 (1968) ; and, Jackson v. Collins, 9 N.C. App. 548, 176 S.E. 2d 878 (1970).
The findings of the Board of Alcoholic Control, after proper hearing, are conclusive if supported by competent, material and substantial evidence. C’est Bon, Inc. v. Board of Alcoholic Control, 279 N.C. 140, 181 S.E. 2d 448 (1971) ; Keg, Inc. v. Board of Alcoholic Control, 277 N.C. 450, 177 S.E. 2d 861 (1970) ; Freeman v. Board of Alcoholic Control, 264 N.C. 320, 141 S.E. 2d 499 (1965) ; Bergos v. Board of Alcoholic Control, 15 N.C. App. 169, 189 S.E. 2d 494 (1972).
We hold that the facts found or admitted fully support the respondent’s order and the judgment appealed from, and that the order and judgment are regular in form. No error of law appears.
Affirmed.
Judges Hedrick and Baley concur.